EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Shazi Jiang on December 2, 2021.

2.	The application has been amended as follows: 
Claims 2, 3, and 4 have been amended as follows--
2.  (Currently Amended)  The method according to claim 5, wherein the aluminum alloy comprises (as a percentage by weight): 

Mg:    1.0 — 1.4 % 

3. (Currently Amended)   The method according to claim 5, wherein the aluminum alloy comprises : 0.08 - 0.10% by weight.
4.  (Currently Amended)  The method according to claim 5, wherein the aluminum alloy comprises one or more of (as a percentage by weight):

	Ti: 0.01 — 0.05%, 

	Mn: <0.05%, 

	Cr: <0.05%, 

	Si: <0.10%, and

	Fe: <0.15%.
REASONS FOR ALLOWANCE
3.	Reasons for allowance can be found in Office Action mailed 8/13/2021. In the reply filed 11/5/2021 applicant amended claims 2-4, 10, and 22 such that they are directed to the elected invention. Claims 2-4, 10, and 22 are now examined together with the previously considered claims. Said claims are dependent on allowable independent claim 5, and are likewise allowable.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/2/2021